ADVISORY ACTION ATTACHMENT
AMENDMENTS
7.	For purposes of appeal, the proposed amendment(s) will be entered, and an explanation of how the new or amended claims would be rejected is provided below.
	a)	Claim 97-99 and 102-114 would be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1; previously cited) in view of Hogers (US 2007/0269805 A1; previously cited) and Lo (US 2001/0051341 A1; previously cited).
Regarding claims 97, 103, 111 and 114, Shoemaker teaches analyzing nucleic acids within a mixed sample, for example a maternal blood sample that is an enriched mixture of fetal and maternal cells (para. 144-147).
The analysis includes tagging 50 or more SNP loci on different chromosomes as regions of interest.
The tagging includes ligating sets of oligonucleotides, amplifying the ligation products using universal primers that bind to universal primer binding sites within the oligonucleotides of the sets, detecting amplification products and detecting CNV or aneuploidies between the chromosomes. See para. 150-158.
See also Figure 5 and Figure 7A to 7C.
While Shoemaker teaches of the above steps, Shoemaker does not specifically teach the melting temperature ranges of the claimed oligonucleotides or the use of a bridging oligonucleotides to fill gaps as opposed to a polymerase as required by claims 97, 103, 111 and 114 or the use of cell-free nucleic acids.

Hogers teaches it was well-known that gaps can be filled by oligonucleotides, followed by ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevents aspecific or inefficient hybridization between the probes for the different targets (para. 105).
It would have been prima facie obvious at the time of invention to have modified the method of Shoemaker by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located; and 2) prevent aspecific or inefficient hybridization between the probes from multiple targets. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by Shoemaker.
Lo teaches at the time of invention it was known that cell-free DNA is within maternal plasma and serum and is of interest to researchers.
Regarding claim 76, Lo teaches it is known that fetal DNA is detectable in the cell-free DNA component of maternal serum or plasma samples. Lo teaches the mean concentration of fetal DNA in maternal plasma and serum is 21.2 and 23.9 times, respectively higher than in the cellular fraction of maternal blood at the same gestation age (para. 155). Lo further teaches the concentration of fetal DNA in maternal plasma expressed as a % of total DNA has been measured as from 0.39% (the lowest concentration measured in early pregnancy), to as high as 11.4% (in late pregnancy), compared to reported ratios of fetal DNA for cellular fractions, which are generally around 0.001% and up to only 0.025% (para. 7). Lo further teaches that maternal plasma offers an easily accessible fetal DNA source for prenatal genetic analysis (para. 155).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the method taught by Shoemaker by substituting the genomic DNA obtained from enriched fetal cells with the fetal and maternal cell-free DNA obtained from plasma or serum described by Lo to arrive at the instantly claimed method with a reasonable expectation of success. The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of using a sample that contains a higher concentration of fetal DNA as compared to the samples of Shoemaker as explicitly taught by Lo as noted above. In addition, it would have been prima facie obvious to the ordinary artisan that the known cell-free DNA in maternal plasma or serum could have been applied to the method of Shoemaker with predictable results because it simply substitutes one source of cell-free genomic DNA derived from 
Regarding claim 98, Shoemaker teaches the mixed sample is a blood sample from a pregnant individual, which naturally contains fetal cells and fetal DNA as a minor fraction of the sample (para. 144-147).
Regarding claim 99, Shoemaker teaches the sample is from a cancer subject (para. 160-164), which naturally contains cancer cells and their DNA as a minor population and source of DNA within the sample. 
Regarding claim 102, Shoemaker teaches the loci are polymorphic loci or SNPs (para. 149-159).
Regarding claim 104, Shoemaker further teaches the analysis of mutations within genes (para. 27, 34). Mutations are distinct from polymorphic sites.
Regarding claims 105-107 and 110, Shoemaker teaches the sets of oligonucleotides includes indices that hybridize to probes on an array (para. 158; Fig. 7C). Hybridization of the ligation product to the array would determine the sequence of the index.
Regarding claim 108, Shoemaker teaches the oligonucleotides include sample indices that correspond to wells or discrete locations, such that the samples from the wells or discrete locations can be pooled (para. 121-122, 151, 156)
Regarding claims 109 and 112, Shoemaker teaches the use of ultra-deep sequencing to analyze amplification products (para. 122, 127), which includes isolating individual amplified nucleic acids on beads (para. 127).
Regarding claim 113, Shoemaker teaches the isolated amplified nucleic acids on the beads are further amplified (para. 127).

b)	Claim 100 would be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1; previously cited) in view of Hogers (US 2007/0269805 A1; previously cited) and Lo (US 2001/0051341 A1; previously cited) as applied to claim 97 above, and in further view of Dennis (US 2003/0044388 A1; previously cited).
Regarding claim 100, the combination of Shoemaker and Hogers renders obvious the elements of claim 97 as required by claim 100.
While the combination teaches the elements of claim 97, the combination does not teach the major and minor sources of DNA in the mixed sample are from transplant recipients and donor organ.
However, Dennis teaches the differentiation between recipient and donor organ can be done based on sequence differences (para. 1, 9, 11, 21, 23, 30, 32, 35, 43, 44 and 79).
It would have been prima facie obvious to the ordinary artisan at the time of invention to have modified the method of Shoemaker by using a mixed sample from a transplant recipient. One would have been motivated to make such a modification because it would allow for non-invasive analysis of transplant organ rejection (Dennis, para. 9 and 30). The modification has a reasonable expectation of success as it simply substitutes one known mixed sample for another known mixed sample.

Claim 101 would be rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shoemaker (US 2008/0090239 A1; previously cited) in view of Hogers (US 2007/0269805 A1; previously cited) and Lo (US 2001/0051341 A1; previously cited) as applied to claim 97 above, and in further view of Dhallan (US 2004/0137470 A1; previously cited).
Regarding claim 101, the combination of Shoemaker and Hogers renders obvious the elements of claim 97 as required by claim 101.
While the combination teaches the elements of claim 97, the combination does not teach the major and minor sources of DNA in the mixed sample are from an infectious organism.
However, Dhallan teaches detecting nucleic acids from infectious agents such as viruses and bacteria. The nucleic acids are detected and analyzed to determine for example whether the agent is drug-sensitive. See, para. 350.
It would have been prima facie obvious to the ordinary artisan at the time of invention to have modified the method of Shoemaker by using a mixed sample from a subject described by Dhallan. One would have been motivated to make such a modification because it would allow for non-invasive analysis of nucleic acids to determine whether an agent is drug sensitive or not (para. 350). The modification has a reasonable expectation of success as it simply substitutes one known mixed sample for another known mixed sample.

Claims 97-98, 102-107, 110 and 114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘496 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘496 claims
Hogers teaches it was well-known that gaps can be filled by oligonucleotides, followed by ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
It would have been prima facie obvious at the time of invention to have modified the method of Shoemaker by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘496 claims.
It is noted the present claims require a mixed sample comprising cell-free nucleic acids from at least two sources comprising a major source and a minor source. The 

e)	Claims 108-109 and 111-113 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,233,496 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘496 claims do not require the elements of present claims 108-109 and 111-113, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

f)	Claims 97-114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,131,951 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘951 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘951 claims

It would have been prima facie obvious at the time of invention to have modified the method of Shoemaker by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘951 claims.

g)	Claims 97-98, 102, 104-105, 109 and 112-114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘981 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘981 claims

It would have been prima facie obvious at the time of invention to have modified the method of Shoemaker by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘981 claims.

h)	Claims 103, 106-108 and 110-111 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,308,981 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘981 claims do not require the elements of present claims 103, 106-108 and 110-111, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

i)	Claims 97-98 and 103-110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘937 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘937 claims
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
It would have been prima facie obvious at the time of invention to have modified the method of Shoemaker by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘937 claims.

Claims 102 and 111-113 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,131,937 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘981 claims do not require the elements of present claims 102 and 111-113, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

k)	Claims 97-98, 102-104, 108 and 112-114 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘421 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by ‘421 claims
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling 
It would have been prima facie obvious at the time of invention to have modified the method of Shoemaker by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘421 claims.

l)	Claims 105-107 and 109-111 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,890,421 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘981 claims do not require the elements of present claims 105-107 and 109-111, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

m)	Claims 97-98, 102-105, 109 and 114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1; previously cited).

However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by Shoemaker.
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevent aspecific or inefficient hybridization between the probes for the different targets (para. 105).
It would have been prima facie obvious at the time of invention to have modified the method of the ‘508 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located; and 2) prevent aspecific or inefficient hybridization between the probes from multiple targets. The modification has a reasonable expectation of success 

n)	Claims 106-108 and 110-113 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 claims 1-29 of U.S. Patent No. 10,167,508 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘508 claims do not require the elements of present claims 106-108 and 110-113, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

o)	Claims 97-98, 102-108, 110, 112 and 114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,994,897 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘897 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized and the melting temperatures of the oligonucleotides are within a restriction range in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays such as that described by Shoemaker.

Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevent aspecific or inefficient hybridization between the probes for the different targets (para. 105).
It would have been prima facie obvious at the time of invention to have modified the method of the ‘897 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located; and 2) prevent aspecific or inefficient hybridization between the probes from multiple targets. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘897 claims.

p)	Claims 109, 111 and 113 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,994,897 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).


q)	Claims 97-98, 102-104, 110 and 114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘223 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized and the melting temperatures of the oligonucleotides are within a restriction range in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays.
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). 
It would have been prima facie obvious at the time of invention to have modified the method of the ‘223 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that are closely located; and 2) prevent aspecific or inefficient hybridization between the probes from multiple targets. The modification has a reasonable expectation of success as they represent known design elements that may be implemented into oligonucleotide based ligation assays described by the ‘223 claims.

r)	Claims 105-109 and 111-113 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,533,223 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘223 claims do not require the elements of present claims 105-109 and 111-113, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

Claims 97-98, 102-104, 110 and 114 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Hogers (US 2007/0269805 A1; previously cited).
The present claimed elements and steps are broader than those of the ‘639 patent, and only differ in subject matter in that a bridging oligonucleotide is utilized and the melting temperatures of the oligonucleotides are within a restriction range in the present claims.
However, Hogers teaches aspects of analyzing samples using oligonucleotides assays.
Hogers teaches it was well-known that gaps can be filled by oligonucleotides and ligating the adjacent oligonucleotides into a single ligation product (para. 35, 49 and 119-121). Hogers teaches the use of oligonucleotides is useful when polymorphisms are closely located (para. 121). These sets of oligonucleotides with the gap-filling oligonucleotide would include one probe on the 3’ side of a locus, one probe on the 5’ side and a bridging or gap-filling oligonucleotide. 
Hogers further teaches melting temperatures between probes within a sample with multiple target sequences have a difference of less than 2 degrees C (para. 105). This limit on melting temperature differences prevent aspecific or inefficient hybridization between the probes for the different targets (para. 105).
It would have been prima facie obvious at the time of invention to have modified the method of the ‘639 claims by incorporating the above elements of Hogers into the oligonucleotide based analysis of nucleic acids. One would have been motivated to make such modification as they: 1) allow for the analysis of multiple polymorphisms that 

t)	Claims 105-109 and 111-113 would be rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,567,639 B2 in view of Hogers (US 2007/0269805 A1; previously cited) and Shoemaker (US 2008/0090239 A1; previously cited).
While the ‘639 claims do not require the elements of present claims 105-109 and 111-113, Shoemaker demonstrates such elements were known and had advantages (e.g. the ability to detect loci and/or pool samples in regards to including indices in oligonucleotides) or are obvious variants of one another (e.g. sequencing versus array detection).

u)	Claims 97-98 and 103-111 would be provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22-45 of copending Application No. 16/159,588 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the elements of the ‘588 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

REQUEST OF RECONSIDERATION/OTHER
12.	The request of reconsideration has been considered but does NOT place the application in condition for allowance because:
a)	Applicant's after-final arguments filed 2/24/2021 (hereafter the "Remarks") have been fully considered and are addressed below.
The Remarks characterize the Examiner’s position regarding the teachings of Shoemaker, Hogers and Lo (pp. 7-8).
The Remarks argue Shoemaker teaches a mixed sample of rare and non-rare cells and not a mixed sample of cell-free DNA and only teaches detection of CNVs in the context of quantitative genotyping of isolated single cells (p. 8).
The arguments have been fully considered but are not persuasive. The arguments pertain to Shoemaker individually, and it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Lo teaches the use, analysis and benefits of using cell-free DNA obtained from maternal samples, such as blood, serum and plasma. Lo further teaches the known ability to genotype polymorphisms, similar to that done by Shoemaker, using cell-free DNA in maternal plasma and serum samples.
The Remarks argue Shoemaker teaches the use of single cells for CNV detection because quantitative genotyping approaches do not perform well on mixtures of cells and single cells solve the complexity issue. See p. 8. The Remarks summarize the standard under 103 (p. 8-9) and argue Shoemaker teaches the use of single, isolated cells and methods of determining CNVs do not perform well in mixture cells (p. 9). The Remarks argue that there is not a reasonable expectation of success because Shoemakers teaches away from the use of mixed samples and it would render Shoemakers method inoperable as it requires single cells or single genomes (p. 9). The Remarks further argue that the references do not teach or suggest separating minor source cell-free DNA from major source cell-free DNA, which is analogous to Shoemaker’s cell separation process (p. 9).
The arguments have been fully considered but are not persuasive. The complexity issue addressed by Shoemaker relates to mixtures of cells that have obtained from sample from a subject, such a maternal blood sample. The complexity relates to the large number of cells needed in order to obtain sufficient rare cells, e.g. rare fetal cells or rare cancer cells. The use of cell separation is to enrich or increase the chance of accurately analyzing the genome of cells which are present in the sample in extremely low numbers (para. 86). Furthermore, while Shoemaker describes the analysis of single cells, in paragraphs 104 and 105 Shoemaker describes the analysis of mixture of cells and further describes an embodiment in which 1 cell is placed into a particular location (para. 110). Shoemaker thus chose to enrich for rare cells in order to increase the chance of accurately detecting them within the overall population of mixed cells. There is no discussion of whether enrichment may be needed when using the plasma or serum sample of Lo.
Lo describes and provides a significant amount of information about cell-free DNA, such as that found in maternal samples and cancer patient. Lo compares the 
It has now been discovered that fetal DNA is detectable in maternal serum or plasma samples. This is a surprising and unexpected finding; maternal plasma is the very material that is routinely discarded by investigators studying noninvasive prenatal diagnosis using fetal cells in maternal blood. The detection rate is much higher using serum or plasma than using nucleated blood cell DNA extracted from a comparable volume of whole blood, suggesting that there is enrichment of fetal DNA in maternal plasma and serum. In fact, the concentration of fetal DNA in maternal plasma expressed as a % of total DNA has been measured as from 0.39% (the lowest concentration measured in early pregnancy), to as high as 11.4% (in late pregnancy), compared to ratios of generally around 0.001% and up to only 0.025% for cellular fractions (Hamada et al 1993). It is important that fetal DNA is found in maternal plasma as well as serum because this indicates that the DNA is not an artefact of the clotting process.

Thus, Lo describes the use of cell-free DNA over the use of DNA from nucleated cells (which is the approach of Shoemaker), because the amount of fetal DNA is enriched within maternal samples, such as plasma and serum. In paragraph 155, Lo states:
The most important observation in this study is the very high concentration of fetal DNA in maternal plasma and serum. Bianchi et al reported that the average number of fetal cells in maternal blood in normal pregnancies was 19 in 16 ml of maternal blood, i.e., 1.2 cells/ml during the second trimester (Bianchi et al 1997). Therefore, the mean concentration of fetal DNA in maternal plasma and serum is 21.2 (25.4/1.2) and 23.9 (28.7/1.2) times, respectively, higher than that in the cellular fraction of maternal blood at the same gestation. The relative concentration of fetal to total plasma DNA is even higher. Thus, in early pregnancy, fetal DNA in maternal plasma constitutes a mean of 3.4% of the total plasma DNA. The respective figure in-late pregnancy is 6.2%. Hamada et al reported that the frequency of fetal cells in the second trimester was 0.0035% while that in the third trimester was 0.008% (Hamada et al 1993). The fetomaternal ratio is, therefore, 97Sfold and 775-fold higher in maternal plasma than in the cellular fraction at the respective gestational age. Indeed, the fetomaternal ratio in plasma DNA is comparable to that following many fetal cell enrichment protocols. For example, Bianchi et al reported that following fetal nucleated red cell enrichment using fluorescence activated cell sorting, the resulting fetal cells constituted 0.001%-5% of the sorted cell populations as determined by quantitative PCR analysis (Bianchi et al 1994). In a similar study using cell sorting and fetal cell detection using fluorescence in situ hybridization, Sohda et al found that on average 4.6% of the sorted cells were of fetal origin (Sohda et al 1997). Maternal plasma, therefore, offers an easily accessible fetal DNA source for prenatal genetic analysis.

It is noted that Lo specifically describes again how much more fetal DNA is enriched for in serum or plasma than in the cellular fraction of maternal blood. Lo further states that 
	Lo also describes issues and criticizes the use of fetal cell enrichment process in paragraphs 79-80, stating:
A number of groups have also investigated the possibility of using fetal cells in maternal blood for the determination of fetal RhD status (Lo et al 1993). The main problem with this approach is that the system is not sufficiently reliable without fetal cell enrichment or isolation procedure as demonstrated by the high false-positive and false-negative rates on unenriched samples. Fetal cell enrichment or isolation procedures, on the other hand, are tedious and expensive to perform (Geifman-Holtzman et al 1996; Sekizawa et al 1996).
Our discovery of the presence of fetal DNA in maternal plasma and serum offers a new approach for non-invasive prenatal diagnosis.

Thus, Lo describes cell-free DNA in maternal plasma and serum as an alternative to using genomic DNA from enriched fetal cells, such as those described by Shoemaker.
	Lastly, it is noted that Lo describes the successful genotyping of fetal DNA within mixed DNA from maternal plasma (para. 102-104). Similarly, the cited Dhallan reference repeatedly describes genotyping, including multiplex genotyping, using mixed DNA from maternal plasma. Wright (Human Reproduction Update. 2009. 15(1):139-151) and Page-Christiaens (Ann NY Acad Sci. 2006. 1075:123-129) also demonstrated that it was known that fetal DNA has been genotyped within a maternal sample.
	Thus, the ordinary artisan would have looked to alternative sources of DNA for use in the method of Shoemaker. The use of cell-free DNA of Lo offers less complex sample of DNA as it is more enriched for fetal DNA than the cell fraction obtained from maternal blood. One would have been motivated to use the cell-free DNA of Lo as it is a well-known source of mixed DNA comprising fetal DNA and the amount of fetal DNA is comparable to that obtained from fetal cell enriched samples. Thus, the use of Lo’s cell-free DNA eliminates the need to carry out the cell enrichment process of Shoemaker 
	Shoemaker offers no criticize of the use of cell-free DNA, and while cell-free DNA may be a mixed sample of DNA, it is comparable in the amounts of fetal DNA it contains as compared to the enriched sample used by Shoemaker. 
	Lastly, while it is unclear why one would need to separate or further enrich fetal DNA from a cell-free DNA sample (because it is already enriched within maternal plasma to the levels seen in cell enrichment processes), Lo does teach methods to further enrich and isolated fetal derived cell-free DNA paragraphs 11. Similarly, Dhallan teaches that such enrichment processes were known.
	The Remarks repeat the same arguments for the remainder of the 103 rejections which are based on Shoemaker, Hogers and Lo (p. 9-11).
	The arguments regarding Shoemaker, Hogers and Lo have been addressed above.
	The Remarks request the rejections for non-statutory double patenting be held in abeyance until the instant claims are otherwise allowable (p. 11-13).
	The non-statutory double patenting rejections have been maintained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634